ON REHEARING.
SIMPSON, J.
It is insisted that the reasoning of the opinion in this case does not relieve the statute of unconstitutionality, because it still leaves corporations, whether foreign or domestic, who are not “citizens” without the privilege accorded to citizens to plead the *6720-year statute of limitations against the state, and our-Constitution (section 240) provides that “all corporations shall have the right to sue, and shall be subject to be sued, in all courts in like cases as natural persons.”
In addition to what has already been said, the statute in question was in existence before the adoption of the Constitution of 1875, which is the first Constitution in which the section, now included in section 240 of' the Constitution of 1901, appears.—Const. 1875, art. 14, § 12, Rev. Code 1867, § 2899, and section 2375 of the. previous Code of 1852. Said section merely conferred upon corporations like privileges as were then enjoyed by individuals, and both from the wording of the constitutional provision and the principles announced in the opinion, if said constitutional provision affected the previous statute at all, it did not render it unconstitutional, hut merely extended its provisions to corporations.
The case of Smith v. L. & N. R. R. Co., 75 Ala. 449, does not contravene this principle. In that case the statute specially placed a burden on corporations and associations which was not placed on individuals. The statute created “an entirely new cause of action,” and,, as the court said, was “highly penal in its terms.” The act which was condemned in S. & N. R. R. Co. v. Morris, 65 Ala. 193, fixed a penalty, in the shape of an attorney’s fee, on a corporation or person owning a railroad in certain suits, which it was held could not be done under this clause of the Constitution. So a similar statute was held by the Supreme Court of the United States as “simply a statute imposing a penalty upon, railroad corporations for a failure to pay certain debts. No individuals are thus punished, and no other corpo*68rations.”—Gulf, Colo. & S. F. Ry. v. Ellis, 165 U. S. 150, 153, 17 Sup. Ct. 255, 41 L. Ed. 666.
It will be readily seen that the principle in these cases is entirely dissimilar to that by which the Constitution throws its arms around others entitled to equal privileges, and extends the privilege accorded to others to them.